Citation Nr: 1131913	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left knee disability, including as secondary to service connected status post arthroscopy right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This issue was reopened and remanded by the Board in March 2010 for additional development.  The March 2010 decision also denied the Veteran's claims for service connection for depression and denied reopening the issue of entitlement to service connection for hypertension.  

In August 2008, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence does not show that the Veteran's left knee disability manifested in service, manifested within one year after service, or was caused or aggravated by a service connected disability.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in February 2007 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the provisions set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214 and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A VA opinion with respect to the issue on appeal was obtained in April 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2010 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Here, the Veteran has a current diagnosis of a left knee disability.  VA treatment records show that the Veteran complained of bilateral knee pain and was diagnosed with bilateral osteoarthritis of the knees.  Most recently, in the April 2010 VA Compensation and Pension Examination, the Veteran was diagnosed with left knee degenerative joint disease.  

The Veteran contends that his left knee disability is secondary to his service connected right knee.  The Board notes that the evidence does not show that a left knee disability was incurred in service and the Veteran does not allege that there was a left knee injury in service.  The Veteran does not allege that a left knee disability is directly related to service.  There is also no evidence showing direct service connection for the left knee disability.  Therefore, the Board finds that direct service connection is not warranted and will not further address direct service connection. 

Regarding secondary service connection, as there is a current left knee disability and the Veteran is service connected for a right knee disability, the remaining issue is whether the right knee disability caused or aggravated the left knee disability.  See 38 C.F.R. § 3.310(a).  

In a June 1995 VA Compensation and Pension Examination, the Veteran reported that pain and popping in his left knee began in 1988.  The Veteran was diagnosed with degenerative joint disease of the left knee. 

June 1997 and January 2004 x-rays of the left knee were normal.  The Board has also reviewed the VA treatment records which show a diagnosis of left knee degenerative joint disease, however, do not show that the etiology of the disability was secondary to the service connected right knee disability.  

In an October 2001 VA Compensation and Pension Examination, the Veteran reported that the pain began in his left knee approximately 3 to 4 months prior.  The physical examination of the left knee was unremarkable.  He had full range of motion, no effusion and no tenderness to palpation.  There was no instability and mild patellofemoral crepitus.  The examiner found that there were no significant degenerative changes in the left knee.  The Veteran was diagnosed with left knee pain and the examiner concluded that there were no findings consistent with a chronic condition of the left knee which might have been attributable to the right knee degenerative joint disease.  

In an April 2010 VA Compensation and Pension Examination, the examiner reviewed the claims file and medical records.  The Veteran reported the history of his service-connected right knee disability.  He also reported that he had pain in his left knee since the late 1980s.  The examiner noted that the 2001 VA Compensation and Pension Examination found that pain in the left knee started in 2001.  The Veteran described that the pain was mostly in the morning, lasting a few minutes and associated with mild stiffness.  The Veteran felt that he overcompensated his left knee due to his right knee disability.  After physical examination, the Veteran was diagnosed with left knee degenerative joint disease of minimal severity.  The examiner found that the left knee disability was less likely as not (less than 50/50 probability) caused by, aggravated by or the result of the right knee disability or any other service connected disability.  The examiner reasoned that the current left knee degenerative joint disease was mild to minimal in severity and it was most likely due to factors of aging process and genetic factors.  The examiner noted that the documented onset of the left knee pain was relatively over the last years and there was no evidence of knee compensation causing contralateral knee degenerative joint disease arthritis in the medical literature.  

Based on the foregoing, the Board finds that secondary service connection for the left knee is not warranted.  Although there is a diagnosis of a current left knee disability, the competent evidence does not show that the left knee arthritis was caused by or aggravate by the service connected right knee disability.  

The Board acknowledges the Veteran's assertions and testimony that his left knee disability was caused or aggravated by the right knee disability.  The Board notes that the Veteran is competent to report his left knee symptomatology and the duration of such, however, the remainder of the evidence of record weighs heavily against a causal connection between the left and right knee disabilities.  The Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and is within the realm of his or her personal knowledge, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left knee and service connected right knee disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, while the Veteran is competent to describe his symptoms, the Board accords his statements regarding the etiology of the left knee disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his right and left knee disabilities while the April 2010 VA examiner took into consideration all the relevant facts in providing the opinion.  Such medical examination report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board accords great probative weight to the April 2010 VA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his left knee disability are outweighed by the competent and probative April 2010 VA examiner's findings.  As such, the Board finds that service connection for a left knee disability, as secondary to the right knee disability, is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability, including as secondary to a service connected disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left knee disability, including as secondary to service connected status post arthroscopy right knee, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


